Citation Nr: 1431656	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-38 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Restoration of a 20 percent disability rating for right shoulder disability, reduced by the Regional Office (RO) to 0 percent.

2.  Restoration of a 20 percent disability rating for left shoulder disability, reduced by the RO to 0 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to November 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by United States Department of Veterans Affairs (VA) RO in Denver, Colorado.  In an October 2009 rating decision, the RO proposed to reduce the disability rating for right shoulder disability from 20 percent to 0 percent and the rating for left shoulder disability from 20 percent to 0 percent.  In a February 2010 rating decision, the RO reduced each of those ratings to 0 percent, effective May 1, 2010.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has noted that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2013).

When the RO proposed to reduce the ratings for the Veteran's right and left shoulder disabilities, the RO mailed a notice to the latest address of record.  The notice informed the Veteran of the procedures for the presentation of evidence, the right to a hearing, and representation options.

With regard to reduction of disability ratings, VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  The Court has noted that this regulation applies to ratings that have been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  The ratings of 20 percent each for the Veteran's right and left shoulder disabilities were in effect less than five years; therefore the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown, supra at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (2013).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Veteran had a VA medical examination in October 2007, before the RO assigned the ratings of 20 percent each for his shoulder disabilities.  He had another VA medical examination in December 2009, before the RO confirmed the reduction of each rating from 20 percent to 0 percent.  In a September 2010 statement, the Veteran contended that the December 2009 examination was inadequate.  He has stated that the examiner misrepresented the Veteran's statements at that examination.  He reported that the examiner did not perform any examination on him.  He further asserted that recent MRI showed information contrary to the information reported in the 2009 VA examination.  He reported that he had constant pain and fatigue in both shoulders, and that left shoulder symptoms made him unable to sleep on his left side.  The Veteran asserts that another VA examination of his shoulders should be performed.

The Board notes that the Veteran was scheduled for a VA examination to assess the severity of his shoulders in February 2013.  The Veteran requested the examination be rescheduled as he was out of town.  Letters were sent to the Veteran to reschedule the examination in July 2013; however the Veteran failed to respond to these letters.  

Shoulder x-rays taken at the December 2009 VA examination showed deformity of the midportion of the right clavicle consistent with history of prior fracture.  The x-rays showed no evidence of bone, joint, or soft tissue abnormality in the left shoulder.  In March 2010, MRI of the Veteran's shoulders was performed at a service department facility.  The MRI of the right shoulder showed mild tendinosis of the supraspinatus tendon and mild degenerative osteoarthritis of the acromioclavicular joint.  The MRI of the left shoulder showed mild tendinopathy of the supraspinatus tendon, mild degenerative osteoarthritis of the acromioclavicular joint, and os acromiale.

The RO has described the Veteran's service-connected shoulder disabilities as right shoulder tendinopathy status post displaced fracture of the mid-distal clavicle, and left shoulder tendinopathy.  The 2010 imaging showed right and left shoulder arthritis that was not noted in imaging with the 2009 VA examination, raising a question of whether arthritis in each shoulder is part of the service-connected shoulder disabilities.  The Board is remanding the rating restoration issues for a new examination, with file review, findings as to the current manifestations of the shoulder disabilities, and opinion as to whether arthritis in each shoulder is service connected (part of or secondary to the shoulder disabilities for which VA previously established service connection).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to address of the nature and manifestations of service-connected right and left shoulder disabilities.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record, including x-ray and MRI reports, and examine the Veteran.  

Ask the examiner to provide findings as to the current effects of the Veteran's right and left shoulder disabilities.  

Ask the examiner to provide opinion as to whether it is at least as likely as not that right and left shoulder arthritis is interrelated to, caused by, or aggravated by the Veteran's right clavicle fracture residuals and right and left shoulder tendinopathy.  

Ask the examiner to explain the conclusions reached.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, review the expanded record and consider the remanded claims.  If either of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



